Citation Nr: 1000921	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-38 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for residuals of a postoperative medial meniscectomy 
of the right knee.

2.  Entitlement to a disability rating greater than 10 
percent for degenerative joint disease with painful limited 
motion of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1975 to March 
1978 and from November 1978 to December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and March 2006 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Offices (RO) in San Diego, California, and Oakland, 
California.

Jurisdiction of this matter was subsequently transferred to 
that of the RO located in Atlanta, Georgia, as a result of a 
change in domicile of the Veteran.  

The RO in Atlanta, Georgia, appears to currently have 
jurisdiction of this matter.  However, in correspondence 
received in July 2008, the Veteran indicated that he had 
moved to Silver Spring, Maryland.  As such, the RO in 
Atlanta, Georgia, should undertake procedures to permanently 
transfer the claims file to the appropriate jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that additional 
development is necessary.  Specifically, VA's duty to assist 
has not been met.

There appear to be additional records which have not been 
associated with the claims file.  Specifically, in January 
2004, the Veteran provided an Authorization and Consent to 
Release for Low Country Orthopaedics, in North Charleston, 
South Carolina and the Honolulu VA Medical Center.  There is 
no indication these records were ever requested.  
Furthermore, in an April 2006 statement the Veteran referred 
to several physicians who have treated him for his right 
knee.  This included treatment at Queens Medical Center in 
Honolulu, Hawaii; Scenic Mountain Medical Center in Big 
Spring, Texas, the Low Country Orthopaedics in North 
Charleston, South Carolina; and the Honolulu VA Medical 
Center.  VA has a duty to make reasonable efforts to obtain 
all relevant records prior to adjudication of a claim. 38 
U.S.C.A § 5103A(b).  Accordingly, a remand to obtain these 
records is necessary prior to adjudication of the issue of an 
increased evaluation for the right knee.

Additionally, the Board is of the opinion that another VA 
examination is warranted. Although the Veteran was afforded a 
VA examination in January 2004, this examination is too 
remote in time to address the current severity of the 
Veteran's service-connected right knee disability, 
particularly as the Veteran, through his representative, has 
alleged his condition has worsened.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that a Veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the Veteran's contention that his 
disability had increased in severity) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  

The state of the record is uncertain as to the severity of 
the Veteran's right knee disability, and an updated VA 
examination is, therefore, needed in order to make an 
informed decision regarding the Veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability. See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for his right 
knee.  The RO/AMC should then obtain and 
associate with the claims file any records 
identified by the Veteran that are not 
already associated with the claims file.  
The RO/AMC should specifically request 
medical records from the Honolulu, Hawaii 
VA Medical Center; Low Country 
Orthopaedics in North Charleston, SC; 
Queens Medical Center in Honolulu, Hawaii; 
and Scenic Mountain Medical Center in Big 
Spring, Texas and associate these records 
with the claims file.

2.  The RO/AMC shall schedule the Veteran 
for a VA examination to ascertain the 
present severity of his service-connected 
right knee disability.  The relevant 
evidence in the claims file should be made 
available to and reviewed by the examiner.  
All indicated tests should be performed 
and all findings should be reported.

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly records of 
treatment for the right knee, and offer 
comments and an opinion as to the severity 
of the disability. 

The examiner should conduct all necessary 
testing of the right knee, including range 
of motion studies (measured in degrees, 
with normal range of motion specified).  
The examiner must determine whether there 
are objective clinical indications of pain 
or painful motion; weakened movement; 
premature or excess fatigability; or 
incoordination; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when the knee is used 
repeatedly over a period of time.  This 
determination should also be portrayed, if 
feasible, in terms of the degree of 
additional range of motion loss due to 
these factors.

The examiner should also specify whether 
the Veteran has any instability in the 
right knee and, if so, the severity 
thereof (e.g., slight, moderate or 
severe), and whether there are episodes of 
locking.  If an opinion cannot be rendered 
in response to these questions, the reason 
therefore should be explained.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the right knee arthritis and 
instability upon his ordinary activity and 
the effect, if any, on his current level 
of occupational impairment.  An opinion 
should be provided concerning the impact 
of this disability on the Veteran's 
ability to work, to include whether the 
disabilities are productive of severe 
economic inadaptability.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4. The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


